If;   .,   ;:,...   °';fl;
      ~ AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of!   Id--
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                              JUDGMENT IN A CRIMINAL CASE
                                             v.                                        (For Offenses Committed On or After November 1, 1987)


                             Ricardo Antonio Machorro-Amaro                            Case Number:' 3: l 9-mj-22464

                                                                                       Paul W. Blak
                                                                                       Defendant's Attorne


           REGISTRATION NO. 48873208
                                                                                                                           JUN l 3 2019
           THE DEFENDANT:
            IZl pleaded guilty to count(s) ~~~---'--~~~~~~~~~~~--j-stf
                                            I of Complaint             ?'~:  ''':Y,,\·:1;;~~r,1 ;.;;;;:,
                                                                       y::i:+~;.,..;;.~~'-'-"~cl...lL.LlillO!.Jcl..j
                                                                                                                                                         ;';';;r,
               D was found guilty to count(s)                                                                BY                                         G.:?UTY
                                                                                                             ---•   --~--~·-"" __ ,,_w-••"'~'"'~-"'"--··---~-



                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                 Nature of Offense                                                                  Count Number(s)
           8: 1325                         ILLEGAL ENTRY (Misdemeanor)                                                        I

               D The defendant has been found not guilty on count( s)            ~~~~~~~~~~~~~~~~~~~




               D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                                        dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
                                       v
                                        r'J, TIME SERVED                         D                                                days

                IZlAssessment: $I 0 WAIVED IZl Fine: WAIVED
                IZlCourt recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                            charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, June 18, 2019
                                                                                     Date of Imposition of Sentence


            Received         ~~~~~~~~-

                             DUSM                                                    n&!AoLocK
                                                                                     UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                           3: 19-mj-22464
